  Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 1 of 8 PageID# 88




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 UNITED STATES OF AMERICA                       )
                                                )
        v.                                      )      Case No. 1:20-cr-126
                                                )
 MATTHEW DMITRI RICHARDSON,                     )      Honorable Leonie M. Brinkema
                                                )
                Defendant.                      )      Trial Date: October 13, 2020
                                                )

                     GOVERNMENT’S PRETRIAL MEMORANDUM

       The United States of America, by G. Zachary Terwilliger, United States Attorney for the

Eastern District of Virginia, Paul A. Embroski and Suzanne H.W. Horton, Special Assistant United

States Attorneys, and Marc J. Birnbaum, Assistant United States Attorney, provide the Court with

the following memorandum in advance of the bench trial scheduled for October 13, 2020.

                                             Charge

       The defendant is charged in a one-count superseding indictment with, on or about February

24, 2020, on the Pentagon Reservation, within the Special Maritime and Territorial Jurisdiction of

the United States, and in the Eastern District of Virginia, willfully and maliciously injuring the

personal property of another by means of arson, in violation of Title 18, United States Code,

Section 1363.

                                      Anticipated Evidence

       The United States expects its evidence to show the following. At approximately, 10:20 a.m.

on the morning of February 24, 2020, the defendant, Matthew Dmitri Richardson, approached

William Hausenfluck, a construction worker who was in the Pentagon North Parking Lot. The

defendant asked Hausenfluck for a cigarette or a lighter. Hausenfluck does not smoke, but



                                                1
   Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 2 of 8 PageID# 89




remembered that there was a Bic lighter in the panel of his work truck. Hausenfluck located it and

gave it to the defendant, who turned and walked away.

       At approximately 10:45 a.m., Pentagon Police Officer Michael Landry was conducting

mobile patrol in Lane 57 of the Pentagon North Parking Lot. Officer Landry observed the

defendant striking a cigarette lighter to a burning, smoking piece of fabric that was inserted into

the open fuel tank of a Range Rover. Officer Landry also saw a fire and smoke rising from fabric

on the ground. Officer Landry, who was wearing his police uniform, approached the defendant,

identified himself as a Pentagon Police Officer and directed the defendant to stop what he was

doing and to not move. The defendant told Officer Landry that he was “going to blow [himself]

up and this vehicle.” Officer Landry attempted to grab the defendant by the wrist, but the defendant

pulled away, backed up, and ran across the North Parking lot toward Virginia State Routes 110

and 27. Officer Landry notified the Pentagon Operations Center by police radio of what he had

observed and provided a physical description of the defendant. Officer Landry pursued the

defendant on foot to State Routes 110 and 27, where the defendant jumped over a jersey barrier

and ran across the highway directly in front of oncoming traffic. For safety reasons, Officer Landry

stopped the pursuit, but watched the defendant cross the two highways and run toward the fence

at Arlington National Cemetery before losing sight of him.

       Approximately two hours later, at 12:48 p.m., Pentagon Police Emergency Response Team

Corporal Corey Gumbert and Officer Peter Chong, who had been dispatched to Arlington National

Cemetery to search for the defendant, found him in the wood line near the Lee Mansion. Corporal

Gumbert ordered the defendant to stop; he complied. The defendant made the unsolicited statement

“I was just trying to blow myself up.” Officer Chong placed the defendant in restraints, searched

him, and found a cigarette lighter in his pants. Shortly thereafter, Officer Landry arrived at



                                                 2
    Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 3 of 8 PageID# 90




Arlington National Cemetery and positively identified the defendant as the person who had

damaged the vehicle in the Pentagon North Parking Lot earlier that morning.

       The Pentagon Police notified Army Lieutenant Colonel Travis Traylor, the owner of the

vehicle, about the incident. Colonel Traylor observed burn damage to the panel of his vehicle

below the fuel tank and to his tire.1 He also noted that his fuel tank cover and fuel cap were

removed, and that the inside of the vehicle smelled like smoke. The damage to his vehicle was

approximately $3,000.

                                            The Statute

       Title 18, United States Code, § 1363 provides that:

               Whoever, within the special maritime and territorial jurisdiction of
               the United States, willfully and maliciously destroys or injures any
               structure, conveyance, or other real or personal property, or attempts
               or conspires to do such an act, shall be fined under this title or
               imprisoned not more than five years, or both, and if the building be
               a dwelling, or the life of any person be placed in jeopardy, shall be
               fined under this title or imprisoned not more than twenty years, or
               both.

                                          The Elements

       The United States must prove three elements of the offense:

               (1) that the defendant injured … personal property;
               (2) that the property was within the special maritime and territorial jurisdiction of
                   the United States; and
               (3) that the defendant did so willfully and maliciously.

                                   Injury to Personal Property

       The injured vehicle is the personal property of Colonel Traylor. It sustained burn damage

to a body panel and a tire.




1
  Fortunately, Colonel Traylor’s vehicle had a diesel engine, and diesel fuel is more difficult to
ignite than gasoline.
                                                 3
   Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 4 of 8 PageID# 91




                 Special Maritime and Territorial Jurisdiction of the United States

        The Pentagon Reservation, including the location at which the defendant injured Colonel

Traylor’s vehicle, is within the Special Territorial and Maritime Jurisdiction of the United States,

within the Eastern District of Virginia. 18 U.S.C. § 7.

                                      Willfully and Maliciously

        The term “willfully” means that the defendant knowingly performed an act, deliberately

and intentionally as contrasted with accidentally, carelessly, or unintentionally. See 1A O’Malley,

Grenig, and Lee, Federal Jury Practice & Instructions § 17:05 (6th ed. 2018); United States v.

Hassouneh, 199 F.3d 175, 183 (4th Cir. 2000) (citations omitted).

        The term “maliciously” means to “act[] intentionally or with willful disregard of the

likelihood that damage or injury would result from his or her acts.” United States v. Gullett, 75

F.3d 941, 947 (4th Cir. 1996). While the Fourth Circuit has not previously defined “maliciously”

in the context of this statue, it has applied this same definition in similarly worded statutes. Further,

this is the appropriate definition to apply given the rules of statutory construction. Finally, the only

appellate court to consider this definition, the Ninth Circuit, has also reached this same conclusion.

        In Gullett, the Fourth Circuit considered the term “maliciously” in the context of 18 U.S.C.

§ 844(i), a federal arson charge. 75 F.3d at 947. That statute required the United States to “prove

that the defendant: (1) maliciously; (2) damaged or destroyed a building, vehicle, or other real or

personal property; (3) by means of fire or explosive; and (4) that that the building, vehicle or

personal or real property was used in interstate or foreign commerce or in any activity affecting

interstate or foreign commerce.” Id. (citations omitted). To define “maliciously” in the context of

that statute, the Fourth Circuit was “guided by two principles of statutory interpretation.” Id. First,

the court recognized that when “Congress uses a common-law term in a federal criminal statute



                                                   4
   Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 5 of 8 PageID# 92




without defining it, the Court must presume that Congress adopted the common-law definition of

that term.” Id. (citing Morrissette v. United States, 342 U.S. 246, 263 (1952) (“And where

Congress borrows terms of art in which are accumulated the legal tradition and meaning of

centuries of practice, it presumably knows and adopts the … meaning its use will convey to the

judicial mind unless otherwise instructed.”)). Second, the court “will not adopt the common-law

meaning of the term if there are ‘grounds for inferring any affirmative instructions from Congress’

to define it otherwise.” Id. citing Morrissette 342 U.S. at 273. Congress did not define

“maliciously” in § 844(i), but there were no grounds from which to conclude that Congress

intended to define the term otherwise. Id. at 947-48. Accordingly, the Fourth Circuit applied the

common law definition of “maliciously” and found that this element “is satisfied if the defendant

acted intentionally or with willful disregard of the likelihood that damage or injury would result

from his or her acts.” Id. at 948; see also United States v. Kelly, Case No. 2:18-cr-22, Order (Oct.

11, 2019 S.D.Ga.), 2019 WL 5106374, at 6 (applying the definition of “maliciously,” meaning

“intentionally or with willful disregard of the likelihood that damage or injury would result from

his or her acts,” as used in § 844(i), to § 1363).

       Applying these same principles of statutory interpretation to § 1363 demonstrate that

Congress intended for the common law definition of “malice” to apply here as well. Congress did

not define “malice” or “maliciously” in this statute. But, like in § 844(i), there are “no grounds for

inferring any affirmative instruction from Congress” to define it otherwise. Accordingly, Gullett

counsels that the common law definition of “maliciously” also applies here.

       This is the same conclusion that the Ninth Circuit reached when considering § 1363,

specifically. In United States v. Kelly, 676 F.3d 912 (9th Cir. 2012), the court affirmed the

convictions of protesters who were charged with, among other things, willfully and maliciously



                                                     5
   Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 6 of 8 PageID# 93




destroying fencing within the special maritime and territorial jurisdiction of the United States, in

violation of 18 U.S.C. § 1363. Id. at 917. On appeal, the Appellants argued that the district court

had improperly instructed the jury on the meaning of the term “maliciously.” Id.

       Like the Fourth Circuit in Gullett, the Ninth Circuit reasoned that where “a statute does not

define a term, we generally interpret the term by employing the ordinary, contemporary, and

common meaning of the words Congress used.” Id. (citation omitted). The court acknowledged

that “maliciously” had an understood meaning at common law and was referenced widely in

criminal statutes. Id. at 917-18. Accordingly, the Ninth Circuit held that a defendant violates §

1363 when he or she “willfully acts, intending to destroy or injure any such property, and has no

legal justification or excuse for his action.” Id. at 918-19; see also id. at 918 (citations omitted)

(noting that malice does not require a showing of “personal hatred, spite or ill-will” or “that the

defendant harbor ill will toward the [property] owner.”).

       Here, the defendant acted knowingly, deliberately, and intentionally. He obtained a lighter.

Next, he found a vehicle, opened the fuel tank panel and fuel cap, and inserted flammable cloth

into the fuel tank. Then, he lit the cloth and started a fire. His intent, as he told Officer Landry was

to injure the vehicle (and himself) by blowing up the vehicle. The defendant had no legal excuse

for his actions and understood it was wrong. When confronted by a uniformed police officer, the

defendant fled and hid.




                                                   6
  Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 7 of 8 PageID# 94




Dated: October 8, 2020                   Respectfully submitted,

                                         G. Zachary Terwilliger
                                         United States Attorney


                                   By:   ____________/s/____________
                                         Paul A. Embroski
                                         Suzanne W.D. Horton
                                         Marc J. Birnbaum
                                         Counsel for the United States
                                         United States Attorney’s Office
                                         Eastern District of Virginia
                                         2100 Jamieson Avenue
                                         Alexandria, Virginia 22314
                                         Phone: (703) 299-3700
                                         Fax: (703) 299-3980
                                         Email: paul.embroski@usdoj.gov
                                                suzanne.horton@usdoj.gov
                                                marc.birnbaum@usdoj.gov




                                     7
Case 1:20-cr-00126-LMB Document 42 Filed 10/08/20 Page 8 of 8 PageID# 95




                              CERTIFICATE OF SERVICE
      I hereby certify that on October 8, 2020, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send a notification of such filing to all counsel of

record in this matter.

                                                   ____________/s/____________
                                                   Marc J. Birnbaum
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   Eastern District of Virginia
                                                   2100 Jamieson Avenue
                                                   Alexandria, Virginia 22314
                                                   Phone: (703) 299-3700
                                                   Fax: (703) 299-3980
                                                   Email: marc.birnbaum@usdoj.gov




                                              8
